              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JACQUELINE BARNETT,                       :       Civil No. 1:20-CV-02176
                                          :
             Plaintiff,                   :
                                          :
             v.                           :
                                          :
JEWISH FAMILY SERVICES OF                 :
GREATER HARRISBURG,                       :
                                          :
             Defendant.                   :       Judge Jennifer P. Wilson

                                MEMORANDUM

      This is an action brought under the Americans with Disabilities Act

(“ADA”) and Pennsylvania law. Plaintiff, Jacqueline Barnett (“Barnett”), alleges

that her rights pursuant to the ADA and Pennsylvania public policy have been

violated for disability discrimination, failure to accommodate, and wrongful

discharge. This case is presently before the court on a motion to dismiss the

amended complaint for failure to state a claim upon which relief may be granted

filed by Defendant Jewish Family Services of Greater Harrisburg (“JFSGH”). For

the reasons that follow, the motion is granted.

              FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Barnett initiated this case through the filing of a complaint against JFSGH

on November 11, 2020 in this court. (Doc. 1.) JFSGH filed a motion to dismiss

Barnett’s complaint for failure to state a claim under Federal Rule of Civil




                                          1
Procedure 12(b)(6) on January 22, 2021. And then, on February 5, 2021, Barnett

filed a first amended complaint. (Docs. 8, 13.)

      According to the allegations in the first amended complaint, Barnett began

working as a family therapist at JFSGH on August 26, 2019. (Id. ¶ 12.) On

Thursday, October 31, 2019, Barnett was involved in a motor vehicle accident on

her way to attend a mandatory work training event, and Barnett reported this

accident to JFSGH. (Id. ¶¶ 13–14.) JFSGH granted Barnett’s requests for leave on

November 4 and 5, 2019, and then Barnett returned to work on November 6, 2019

without restrictions. (Id. ¶¶ 16–19.) Barnett alleges that as a result of the accident,

she sought medical care for head and neck injuries. She claims that after she

returned to work, JFSGH was aware of Barnett’s request for medical care and

suggested she file a workers’ compensation report. (Id. ¶¶ 19–20.) Barnett also

alleges that JFSGH asked Barnett to come into the office so the Human Resources

Manager could assist her in filing a workers’ compensation report. (Id. ¶ 21.)

      On November 12, 2019, JFSGH issued a written warning to Barnett

concerning her failure to submit written billing documentation from October 7,

2019, through October 30, 2019. The warning indicated that the documentation

had to be submitted no later than 4:00 p.m. on November 15, 2019, or Barnett’s

employment would be terminated. (Id. ¶¶ 22–23.) Barnett filed a workers’

compensation report with the Human Resources Manager on November 14, 2019,


                                           2
noting that Barnett lost two days of work and was treated by a physician at

Wellspan Internal Medicine for her injuries and was subsequently referred to York

Hospital for testing. (Id. ¶¶ 24–25.) The next day, on November 15, 2019, JFSGH

terminated Barnett’s employment. Barnett was subsequently approved for

workers’ compensation benefits. (Id. ¶¶ 26–27.) Barnett alleges that JFSGH failed

to engage in the interactive process or attempt to accommodate Barnett despite

having notice that Barnett was suffering a disability due to the accident. (Id. ¶ 28.)

      Barnett’s amended complaint raises three claims. In Count I, Barnett alleges

that JFSGH violated her rights under the ADA due to discrimination on the basis

of disability. (Id. ¶¶ 29–37.) In Count II, Barnett alleges that JFSGH failed to

accommodate her disability in violation of the ADA. (Id. ¶¶ 38–47.) In Count III,

Barnett alleges wrongful termination in violation of the public policy of

Pennsylvania. (Id. ¶¶ 48–53.)

      JFSGH moved to dismiss Barnett’s first amended complaint for failure to

state a claim upon which relief may be granted on February 19, 2021. (Doc. 5.)

Briefing on the motion to dismiss is complete, and the motion is ripe for the court’s

disposition. (Docs. 17, 22.)

                                    JURISDICTION

      This court has jurisdiction under 28 U.S.C. § 1331, which allows a district

court to exercise subject matter jurisdiction in civil cases arising under the


                                           3
Constitution, laws, or treaties of the United States. This court also has

supplemental jurisdiction over the state law claim pursuant to 28 U.S.C. § 1367.

                                STANDARD OF REVIEW

      In order “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting

Twombly, 550 U.S. at 556). “Conclusory allegations of liability are insufficient” to

survive a motion to dismiss. Garrett v. Wexford Health, 938 F.3d 69, 92 (3d Cir.

2019) (quoting Iqbal, 556 U.S. at 678–79). To determine whether a complaint

survives a motion to dismiss, a court identifies “the elements a plaintiff must plead

to state a claim for relief,” disregards the allegations “that are no more than

conclusions and thus not entitled to the assumption of truth,” and determines

whether the remaining factual allegations “plausibly give rise to an entitlement to

relief.” Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012).




                                            4
                                     DISCUSSION

      A. Barnett’s ADA Claims Are Dismissed

      The court will first address JFSGH’s argument that Barnett’s ADA claims

for discrimination on the basis of disability and failure to accommodate should be

dismissed. To state a claim of disability employment discrimination, a plaintiff

must establish: “(1) he is a disabled person within the meaning of the ADA, (2) he

is otherwise qualified to perform the essential functions of the job, with or without

reasonable accommodations by the employer; and (3) he has suffered an otherwise

adverse employment decision as a result of discrimination.” Taylor v. Phoenixville

School Dist., 184 F.3d 296, 306 (3d Cir. 1999) (citing Gaul v. Lucent

Technologies, 134 F.3d 576, 580 (3d Cir. 1998)). Under the ADA, “disability” is

defined as “(a) a physical or mental impairment that substantially limits one or

more of the major life activities of such individual but that she can still perform the

essential functions of her job; (b) a record of such an impairment; or (c) being

regarded as having such an impairment.” 42 U.S.C. § 12102(2).

      Barnett contends that she states a plausible claim for discrimination under

the ADA in her amended complaint. (Doc. 22-1, p. 6.) Barnett argues that the

allegations are sufficient to support a plausible inference that JFSGH knew of

Barnett’s specific impairments and limitations of those impairments. (Id. at 7.)

Barnett argues that because JFSGH assisted Barnett in filing for workers’


                                           5
compensation benefits, JFSGH had access to the police report filed in response to

Barnett’s motor vehicle accident along with Barnett’s medical records. (Id. at 7.)

JFSGH disagrees and contends that Barnett’s amended complaint fails to state a

plausible claim for discrimination under the ADA. JFSGH argues that Barnett fails

to plead sufficient facts to support the allegation that she had a “qualified

disability,” and Barnett has not identified any major life activity affected by the

alleged impairment. (Doc. 17, p. 7.)

      After reviewing the parties’ arguments, the court agrees with JFSGH that

Barnett’s amended complaint fails to state a plausible claim for discrimination

under the ADA because she does not allege that she has a disability. In order to

allege a disability under the ADA, “a plaintiff must not merely state that she has a

diagnosed impairment, she must also state that her impairment ‘substantially limits

one or more major life activities.’” Bialko v. Quaker Oats Co., 434 F. App’x 139,

142 (3d Cir. 2011). While Barnett alleges that she has a “qualified disability,” and

the amended complaint contains facts that could support a plausible inference that

JFSGH knew of her impairment, Barnett fails to allege any facts regarding how her

disability substantially affected any major life activity. See Hector v. Blue Cross of

Ne. Pennsylvania, No. CV 3:16-0293, 2016 WL 4990397, at *3–4 (M.D. Pa. Sept.

19, 2016) (explaining that plaintiff failed to allege facts that would plausibly

suggest a substantial limitation in a major life activity). There are also no


                                           6
allegations in the amended complaint from which it could be inferred that Barnett

had a record of a qualifying disability or that she was regarded as having a

disability. See 42 U.S.C. § 12102(2).

      Furthermore, because Barnett fails to allege that she has a disability under

the ADA, her claim for failure to accommodate also fails. An employer breaches

his duty for failing to make reasonable accommodations when: “1) the employer

knew about the employee’s disability; 2) the employee requested accommodations

or assistance for his or her disability; 3) the employer did not make a good faith

effort to assist the employee in seeking accommodations; and 4) the employee

could have been reasonably accommodated but for the employer’s lack of good

faith.” Colwell v. Rite Aid Corp., 602 F.3d 495, 504 (3d Cir. 2010). Because

Barnett fails to allege that she has a disability under the ADA, JFSGH did not have

knowledge of Barnett’s disability. Therefore, Barnett fails to allege the first

element of a failure to accommodate claim. See, e.g., Sally-Harriet v. N. Children

Servs., No. CV 17-4965, 2019 WL 1384275, at *6 (E.D. Pa. Mar. 26, 2019)

(“Plaintiff has failed to allege that she suffers from a disability under the ADA.

Therefore, her claim for failure to accommodate also fails.”). Accordingly,

because Barnett fails to allege a disability under the ADA, Plaintiff’s ADA claims

are dismissed without prejudice.




                                          7
      B. Barnett’s Wrongful Discharge Claim Is Dismissed

      The court will next address JFSGH’s argument that Barnett’s claim for

wrongful discharge should be dismissed. Under Pennsylvania law, an employee

may have a common law cause of action against an employer for wrongful

discharge of an employee who files for workers’ compensation benefits. Shick v.

Shirey, 716 A.2d 1231, 1238 (1998). While the Pennsylvania Supreme Court has

not established the elements for this cause of action, the Third Circuit and

Pennsylvania district courts have predicted that Pennsylvania will apply Title VII’s

framework for wrongful discharge claims. See, e.g., Deily v. Waste Mgmt, of

Allentown, 55 F. App’x 605, 608 (3d Cir. 2003); Runion v. Equip. Transport LLC,

No. 1:15-CV-2159, 2017 WL 3839917, at *3 (M.D. Pa. Sept. 1, 2017) (explaining

that district courts in the Third Circuit have applied the Title VII framework to

state law retaliation claims). This framework provides that in order to establish a

prima facie case of retaliation, a plaintiff must prove that: (1) he engaged in a

protected activity; (2) his employer took an adverse employment action against

him; and (3) a causal nexus exists between his protected activity and the adverse

employment action. Deily, 55 F. App’x at 608.

      Barnett contends that she states a wrongful discharge claim under this

framework. (Doc. 22-1, p. 11.) Barnett argues that she engaged in a protected

activity because she reported the accident to JFSGH and expressed an intent to file


                                           8
a workers’ compensation claim, and JFSGH assisted her in completing the

workers’ compensation report. (Id. at 11–12.) Barnett also argues that she pleaded

a causal link because of the significantly short time span between JFSGH assisting

Barnett with completing the workers’ compensation report and terminating her

employment. (Id. at 12–13.)

      Contrary to Barnett’s contentions, JFSGH contends that Barnett did not

plausibly allege that she engaged in a protected activity because although she

alleges that she reported the accident to JFSGH, Barnett does not allege that she

expressed an intent to file a workers’ compensation claim to anyone at JFSGH.

(Doc. 17, pp. 11–12.) JFSGH also contends that Barnett fails to plead a causal link

between her alleged protected activity and her termination. (Id. at 14.) JFSGH

explains that two days before Barnett allegedly completed the report of her injury,

JFSGH issued an unrelated written warning to Barnett that her employment would

be terminated for failure to submit written billing documentation later than 4:00

p.m. on November 15, 2019, and Barnett does not allege that she submitted the

documentation before this time. (Id.)

      The court agrees with JFSGH that Barnett fails to state a claim because she

did not allege that she engaged in a protected activity. Initially, to sustain a

wrongful discharge claim under Shick v. Shirley, a plaintiff needed to have actually

filed a workers’ compensation claim. Bamat v. Glenn O. Hawbaker, Inc., No.


                                           9
4:18-CV-01898, 2019 WL 3387660, at *2 (M.D. Pa. July 26, 2019). However,

subsequent cases have expanded the cause of action to include situations where a

plaintiff has not actually filed a workers’ compensation claim, but has expressed an

intent to do so. Id. If a plaintiff alleges she was fired for seeking workers’

compensation benefits rather than for filing a workers’ compensation claim, then

the plaintiff must: (1) report the work-related injury; and (2) express the intent to

file a workers’ compensation claim to the employer. Id.

      In the present case, Barnett does not allege that she filed a workers’

compensation claim. Although Barnett alleges that she filed a workers’

compensation report, she fails to allege that she communicated or expressed to

JFSGH her intent to file a workers’ compensation claim. See id. (“Although Mr.

Bamat explains that he reported his work-related injury to the workers’

compensation triage nurse, nowhere in the second amended complaint does Mr.

Bamat allege that he told or otherwise expressed to anyone at Hawbaker that he

specifically intended to file a workers’ compensation claim.”). Therefore, because

Barnett fails to allege that she engaged in a protected activity, her claim for

wrongful termination in violation of public policy is dismissed without prejudice.

      C. Barnett Is Granted Leave to Amend

      Before dismissing a civil rights complaint for failure to state a claim upon

which relief may be granted, a district court “must permit a curative amendment


                                          10
unless such an amendment would be inequitable or futile.” Phillips v. Cty. of

Allegheny, 515 F.3d 224, 245 (3d Cir. 2008) (citing Alston v. Parker, 363 F.3d

229, 235 (3d Cir. 2004)). The court finds that amendment of Barnett’s claims

would be neither inequitable nor futile. The court will accordingly grant Barnett

leave to file a second amended complaint.

                                   CONCLUSION

      For the foregoing reasons, JFSGH’s motion to dismiss is granted. An

appropriate order follows.


                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania

      Dated: July 9, 2021




                                        11
